DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5-8 and 18-31 of US Application No. 16/699,560 are currently pending and have been examined. Applicant amended claims 1 and 5-7, canceled claims 2-4 and 9-17 and added claims 18-31.

Response to Arguments
The objection to the abstract is withdrawn in view of the amended abstract.

The previous rejection of claim 16 under 35 USC § 112(b) is withdrawn. Applicant canceled the claim, rendering the rejection moot.

Applicant’s arguments, see REMARKS, dated 18 February 2021, with respect to the rejections of claims 1 and 5-8 under 35 USC §102 or 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 7 is objected to because of the following informalities:  claim 7 depends from itself but should depend from claim 6.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 8, 18 and 23-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0373173 A1) in view of Sentosa et al. (US 2019/0025822 A1, “Sentosa”).

Regarding claim 1, Wang discloses a multi-gimbal assembly and teaches:
a lighting arrangement comprising:
multiple upwards-facing light sources (multiple gimbals 206a,b may be coupled to a UAV – see at least ¶ [0110]; each gimbal may support one or more payloads 208a,b – see at least ¶ [0104]; payload may comprise a light source that may emit a light into the environment – see at least ¶ [0094]; gimbal may permit rotation of payload about 3 axis with respect to the UAV – see at least ¶ [0082]; payload may have a predisposed spatial disposition relative to the base support, e.g., facing forward, downward, backward, to the side, etc. – see at least ¶ [0165]; payload may ; and
multiple downwards-facing light sources (multiple gimbals 206a,b may be coupled to a UAV – see at least ¶ [0110]; each gimbal may support one or more payloads 208a,b – see at least ¶ [0104]; payload may comprise a light source that may emit a light into the environment – see at least ¶ [0094]; gimbal may permit rotation of payload about 3 axis with respect to the UAV – see at least ¶ [0082]; payload may have a predisposed spatial disposition relative to the base support, e.g., facing forward, downward, backward, to the side, etc. – see at least ¶ [0165]; payload may rotate upwards so the primary axis is facing upwards – see at least Fig. 17 and ¶ [0268]; UAV may have as many as fifty carriers, i.e., gimbals, - see at least ¶ [0078], [0070]); 
a camera arrangement comprising:
multiple upwards-facing cameras (multiple gimbals 206a,b may be coupled to a UAV – see at least ¶ [0110]; each gimbal may support one or more payloads 208a,b – see at least ¶ [0104]; payload may comprise a visible light camera – see at least ¶ [0094]; gimbal may permit rotation of payload about 3 axis with respect to the UAV – see at least ¶ [0082]; payload may have a predisposed spatial disposition relative to the base support, e.g., facing forward, downward, backward, to the side, etc. – see at least ¶ [0165]; payload may rotate upwards so the primary axis is facing upwards – see at least ¶ [0268]; UAV may have as many as fifty carriers, i.e., gimbals, - see at least ¶ [0078], [0070]);
multiple downwards-facing cameras (multiple gimbals 206a,b may be coupled to a UAV – see at least ¶ [0110]; each gimbal may support one or more payloads 208a,b – see at least ¶ [0104]; payload may comprise a visible light camera – see at least ¶ [0094]; gimbal may permit rotation of payload about 3 axis with respect to the UAV – see at least ¶ [0082]; payload may have a predisposed spatial disposition relative to the base support, e.g., facing forward, downward, backward, to the side, etc. – see at ;
multiple backwards-facing cameras (multiple gimbals 206a,b may be coupled to a UAV – see at least ¶ [0110]; each gimbal may support one or more payloads 208a,b – see at least ¶ [0104]; payload may comprise a visible light camera – see at least ¶ [0094]; gimbal may permit rotation of payload about 3 axis with respect to the UAV – see at least ¶ [0082]; payload may have a predisposed spatial disposition relative to the base support, e.g., facing forward, downward, backward, to the side, etc. – see at least ¶ [0165]; payload may rotate upwards so the primary axis is facing upwards – see at least ¶ [0268]; UAV may have as many as fifty carriers, i.e., gimbals, - see at least ¶ [0078], [0070]); and
 multiple sideways-facing cameras (multiple gimbals 206a,b may be coupled to a UAV – see at least ¶ [0110]; each gimbal may support one or more payloads 208a,b – see at least ¶ [0104]; payload may comprise a visible light camera – see at least ¶ [0094]; gimbal may permit rotation of payload about 3 axis with respect to the UAV – see at least ¶ [0082]; payload may have a predisposed spatial disposition relative to the base support, e.g., facing forward, downward, backward, to the side, etc. – see at least ¶ [0165]; payload may rotate upwards so the primary axis is facing upwards – see at least ¶ [0268]; UAV may have as many as fifty carriers, i.e., gimbals, - see at least ¶ [0078], [0070]); and
a controller configured to control the lighting arrangement to emit visible light to illuminate airspace directly above the drone (microcontroller unit conveys commands to gimbal that affects operation of the gimbal or payload carried by the gimbal – see at least ¶ [0015]; ; MCU may cause gimbal to move – see at least ¶ [0182]; gimbal may permit rotation of payload about 3 axis with respect to the UAV – see at least ¶ [0082]; payload may have a predisposed spatial disposition relative to the base support, e.g., facing forward, downward,  [ ].

Wang fails to teach emitting light when the drone is taking off and an ambient light level is below a threshold ambient light level.

However, Sentosa discloses a security drone system and teaches:
emit light when the drone is taking off and an ambient light level is below a threshold ambient light level (if light sensor 110 detects that ambient light is below a predetermined threshold amount of light then processor may control the light source 112 to output light – see at least ¶ [0026]; drone may lift off from a resting state – see at least ¶ [0091]; no disclosure of disabling the light sensor based on a status of the drone, i.e., if the ambient light is below the threshold during takeoff then the light will be emitted during takeoff).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-gimbal assembly of Wang to emit light when ambient light is below a threshold, as taught by Sentosa, to ensure that the camera is capable of detecting sufficient detail using the camera (Sentosa at ¶ [0026]).

Regarding claim 5, Wang further teaches:
wherein the drone comprises a power source and a motor (power source 716 – see at least ¶ [0138]; motors to control rotors – see at least ¶ [0069]), and wherein the power source is arranged to power both the  lighting arrangement and the motor (payload may be electrically connected to gimbal – see at least ¶ [0100]; power source 910 may be power source for carrier, i.e., gimbal – see at least ¶ [0145]).

Regarding claim 6, Wang further teaches:
wherein the controller is configured to control the lighting arrangement to emit the visible light based on data received from a control device of a human operator of the drone (payloads may receive control signals for operating payloads from a remote terminal, computer, laptop, mobile device, etc. – see at least ¶ [0152]).

Regarding claim 8, Wang further teaches:
wherein the drone is a quadcopter (quadcopter – see at least Fig. 3 and ¶ [0071]).

Regarding claim 18, Sentosa further teaches:
wherein the controller is configured to control the lighting arrangement to emit visible light to illuminate airspace below the drone when the drone is taking off and the ambient light level is below the threshold ambient light level (if light sensor 110 detects that ambient light is below a predetermined threshold amount of light then processor may control the light source 112 to output light – see at least ¶ [0026]; drone may lift off from a resting state – see at least ¶ [0091]; no disclosure of disabling the light sensor based on a status of the drone, i.e., if the ambient light is below the threshold during takeoff then the light will be emitted during takeoff).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined multi-gimbal assembly of Wang and Sentosa to emit light when ambient light is below a threshold, as further taught by Sentosa, to ensure that the camera is capable of detecting sufficient detail using the camera (Sentosa at ¶ [0026]).

	Regarding claim 23, Wang further teaches:
wherein the camera arrangement is configured to capture image data (payload may be a camera that images an environment – see at least ¶ [0088]).

Regarding claim 24, Wang further teaches:
wherein the image data comprises still image data (imaging device may generate static images, e.g., photographs – see at least ¶ [0090]).

Regarding claim 25, Wang further teaches:
wherein the image data comprises video data (imaging device may generate dynamic images, e.g., video – see at least ¶ [0090]).

Regarding claim 26, Wang further teaches:
wherein the image data comprises both still image data and video data (imaging device may generate a combination of static and dynamic images, e.g., video – see at least ¶ [0090]).

Regarding claim 27, Wang further teaches:
wherein the camera arrangement is configured to capture visible light (camera may be a visible light camera – see at least ¶ [0088]).

Regarding claim 28, Wang further teaches:
wherein the camera arrangement is configured to capture infrared (camera may be an infrared camera – see at least ¶ [0088]).

Regarding claim 29, Wang further teaches:
wherein the camera arrangement is configured to capture both visible light and infrared (imaging device may be configured to detect electromagnetic radiation, e.g., visible, infrared and/or ultraviolet light– see at least ¶ [0088]).

Regarding claim 30, Wang discloses a multi-gimbal assembly and teaches:
a lighting arrangement comprising at least four light sources, the at least four light sources comprising at least two upwards-facing light sources and at least two downwards-facing light sources (multiple gimbals 206a,b may be coupled to a UAV – see at least ¶ [0110]; each gimbal may support one or more payloads 208a,b – see at least ¶ [0104]; payload may comprise a light source that may emit a light into the environment – see at least ¶ [0094]; gimbal may permit rotation of payload about 3 axis with respect to the UAV – see at least ¶ [0082]; payload may have a predisposed spatial disposition relative to the base support, e.g., facing forward, downward, backward, to the side, etc. – see at least ¶ [0165]; payload may rotate upwards so the primary axis is facing upwards – see at least ¶ [0268]; UAV may have as many as fifty carriers, i.e., gimbals, - see at least ¶ [0078], [0070]);
a camera arrangement comprising at least ten cameras, the at least ten cameras comprising at least two upwards-facing cameras, at least two downwards-facing cameras, at least two backwards-facing cameras, and at least two sideways-facing cameras (multiple gimbals 206a,b may be coupled to a UAV – see at least ¶ [0110]; each gimbal may support one or more payloads 208a,b – see at least ¶ [0104]; payload may comprise a visible light camera – see at least ¶ [0094]; gimbal may permit rotation of payload about 3 axis with respect to the UAV – see at least ¶ [0082]; payload may have a predisposed spatial disposition relative to the base support, e.g., facing forward, downward, backward, to the side, etc. – see at least ¶ [0165]; payload may rotate upwards so the primary axis is facing upwards – see at least ¶ [0268]; UAV may have as many as fifty carriers, i.e., gimbals, - see at least ¶ [0078], [0070]); and
a controller configured to control the lighting arrangement to emit visible light to illuminate directly above the drone [ ] (microcontroller unit conveys commands to gimbal that affects operation of the gimbal or payload carried by the gimbal – see at least ¶ [0015]; ; MCU may cause gimbal to move – see at least ¶ [0182]; gimbal may permit rotation of payload about 3 axis with respect to the UAV – see at least ¶ [0082]; payload may have a predisposed spatial disposition relative to the base support, e.g., facing forward, downward, backward, to the side, etc. – see at least ¶ [0165]; payload may rotate upwards so the primary axis is facing upwards – see at least ¶ [0268]) [ ].



However, Sentosa discloses a security drone system and teaches:
emit light when the drone is taking off and/or an ambient light level is below a threshold ambient light level (if light sensor 110 detects that ambient light is below a predetermined threshold amount of light then processor may control the light source 112 to output light – see at least ¶ [0026]; drone may lift off from a resting state – see at least ¶ [0091]; no disclosure of disabling the light sensor based on a status of the drone, i.e., if the ambient light is below the threshold during takeoff then the light will be emitted during takeoff).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-gimbal assembly of Wang to emit light when ambient light is below a threshold, as taught by Sentosa, to ensure that the camera is capable of detecting sufficient detail using the camera (Sentosa at ¶ [0026]).

Regarding claim 31, Wang discloses a multi-gimbal assembly and teaches:
a lighting arrangement comprising at least two upwards-facing light sources and at least two downwards-facing light sources (multiple gimbals 206a,b may be coupled to a UAV – see at least ¶ [0110]; each gimbal may support one or more payloads 208a,b – see at least ¶ [0104]; payload may comprise a light source that may emit a light into the environment – see at least ¶ [0094]; gimbal may permit rotation of payload about 3 axis with respect to the UAV – see at least ¶ [0082]; payload may have a predisposed spatial disposition relative to the base support, e.g., facing forward, downward, backward, to the side, etc. – see at least ¶ [0165]; payload may rotate upwards so the primary axis is facing upwards – see at least ¶ [0268]; UAV may have as many as fifty carriers, i.e., gimbals, - see at least ¶ [0078], [0070]);
a camera arrangement comprising at least two upwards-facing cameras configured to operate as a stereo pair and at least two downwards-facing cameras configured to operate as a stereo pair (multiple gimbals 206a,b may be coupled to a UAV – see at least ¶ [0110]; each gimbal may support one or more payloads 208a,b – see at least ¶ [0104]; payload may comprise a visible light camera – see at least ¶ [0094]; gimbal may permit rotation of payload about 3 axis with respect to the UAV – see at least ¶ [0082]; payload may have a predisposed spatial disposition relative to the base support, e.g., facing forward, downward, backward, to the side, etc. – see at least ¶ [0165]; payload may rotate upwards so the primary axis is facing upwards – see at least ¶ [0268]; UAV may have as many as fifty carriers, i.e., gimbals, - see at least ¶ [0078], [0070]); and
a controller configured to control the lighting arrangement to emit visible light to illuminate above and below the drone (microcontroller unit conveys commands to gimbal that affects operation of the gimbal or payload carried by the gimbal – see at least ¶ [0015]; MCU may cause gimbal to move – see at least ¶ [0182]; gimbal may permit rotation of payload about 3 axis with respect to the UAV – see at least ¶ [0082]; payload may have a predisposed spatial disposition relative to the base support, e.g., facing forward, downward, backward, to the side, etc. – see at least ¶ [0165]; payload may rotate upwards so the primary axis is facing upwards – see at least ¶ [0268]) [ ].

Wang fails to teach emitting light when the drone is taking off and/or when an ambient light level is below a threshold ambient light level.

However, Sentosa discloses a security drone system and teaches:
emit light when the drone is taking off and/or an ambient light level is below a threshold ambient light level (if light sensor 110 detects that ambient light is below a predetermined threshold amount of light then processor may control the light source 112 to output light – see at least ¶ [0026]; drone may lift off from a resting state – see at least ¶ [0091]; no disclosure of disabling the light sensor based on a status of the drone, i.e., if the .

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the multi-gimbal assembly of Wang to emit light when ambient light is below a threshold, as taught by Sentosa, to ensure that the camera is capable of detecting sufficient detail using the camera (Sentosa at ¶ [0026]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sentosa, as applied to claim 1 above, and further in view of Kuhara et al. (US 2017/0233099 A1, “Kuhara”).

Regarding claim 7, Wang and Sentosa fail to teach but Kuhara discloses a light emission control apparatus and teaches:
wherein the received data comprises an illumination request (input unit 43 of controller 2a receives, from the operator, a light emission instruction, which is an instruction to cause the drone to emit light and a communication unit 41 transmits the instruction to the drone – see at least ¶ [0137]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined multi-gimbal assembly of Wang and Sentosa to provide an illumination request, as taught by Kuhara, to emit light at the request of the user (Kuhara at ¶ [0137]).

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sentosa, as applied to claim 1 above, and further in view of Houba et al. (US 2017/0331986 A1, “Houba”).



However, Houba discloses a camera system for capturing images and teaches:
wherein the multiple [ ] cameras are configured to operate as a stereo pair (two or more cameras may be orientated to result in a stereo image thereby allowing gathering of 3-dimensional information about an image – see at least ¶ [0215]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined multi-gimbal assembly of Wang and Sentosa to provide multiple cameras configured to operate as a stereo pair, as taught by Kuhara, to generate a 3D scene (Wang at [0090]; Houba at ¶ [0215]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AARON L TROOST/Primary Examiner, Art Unit 3668